Case 3:19-ap-03051-SHB               Doc 14 Filed 02/24/20 Entered 02/24/20 15:07:04              Desc
                                      Main Document    Page 1 of 4


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF TENNESSE
                                       AT KNOXVILLE
 In re
                                                             Chapter 7
 IVEY, KATHY LENORA                                          Case No. 3:19-33166-SHB
 KATHY IVEY-ANNIS,

                                     Debtor(s).

 ANN MOSTOLLER, TRUSTEE,                                     Adv. Pro. No. 3:19-03051-SHB

                                     Plaintiff,

                        v.

 MR. COOPER, a/k/a NATIONSTAR
 MORTGAGE LLC, SOVEREIGN LENDING
 GROUP, INC., and MORTGAGE
 ELECTRONIC REGISTRATION SYSTEMS,
 INC.
                       Defendants.


                SOVEREING LENDING GROUP’S ANSWER TO AMENDED COMPLAINT

         Defendant Sovereign Lending Group, Inc. (“Sovereign”) by and through the undersigned

counsel, hereby answers the Amended Complaint (“AC”) of Plaintiff Ann Mostoller, Trustee

(“Plaintiff”), dated and filed January 23, 2020 [Docket No. 6]. Sovereign responds to the

individual numbered paragraphs in the Amended Complaint as follows:

                   1.        Sovereign admits the allegations in Paragraph 1 of the AC.

                   2.        Sovereign admits the allegations in Paragraph 2 of the AC.

                   3.        Paragraph 3 contains legal conclusions for which no responsive pleading is

required. To the extent a response is required, Sovereign denies the allegations contained in

paragraph 3 of the AC.




{02019007.1 }                                       -2-
Case 3:19-ap-03051-SHB          Doc 14 Filed 02/24/20 Entered 02/24/20 15:07:04                 Desc
                                 Main Document    Page 2 of 4


                4.      Paragraph 4 of the AC contains legal conclusions for which no responsive

pleading is required.

                5.      Sovereign denies having knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 5 of the AC.

                6.      Sovereign admits the allegations in paragraph 6.

                7.      Paragraph 7 contains legal conclusions for which no responsive pleading is

required. To the extent a response is required, Sovereign admits that Kathy Lenora Ivey, signed a

note, dated August 14, 209 in the amount of $280,000 and that a Deed of Trust was recorded in

the Knox County Register of Deeds on September 19, 2019. Sovereign states that the note was

funded on or about August 18, 2019.

                a. Sovereign denies the allegations in Paragraph 7(a) of the AC.

                b. Sovereign denies the allegations in Paragraph 7(b) of the AC.

                c. Paragraph 7(c) contains legal conclusions for which no responsive pleading is

                required.

                8.      Sovereign denies the allegations in paragraph 8.

                a. Sovereign denies the allegations in Paragraph 8(a) of the AC.

                b. Sovereign denies the allegations in Paragraph 8(b) of the AC.

                c. Paragraph 8(c) contains legal conclusions for which no responsive pleading is

                required.

         Plaintiff’s Prayer for Relief does not contain any allegations to which a response is

required. To the extent any response is required, Sovereign denies that Plaintiff is entitled to any

relief of any kind, and hereby denies any allegations in the Prayer for Relief on that basis.

                                             ******




{02019007.1 }
Case 3:19-ap-03051-SHB          Doc 14 Filed 02/24/20 Entered 02/24/20 15:07:04                  Desc
                                 Main Document    Page 3 of 4


                                  AFFIRMATIVE DEFENSES

         Without assuming the burden of proof on any matter for which the burden rests upon

Plaintiff or waiving defenses not raised below, Sovereign asserts the following defenses to the

allegations contained in Plaintiff’s AC:

                               FIRST AFFIRMATIVE DEFENSE

         1.     Plaintiff’s AC fails to state a claim against Sovereign upon which relief can be

granted.

                             SECOND AFFIRMATIVE DEFENSE

         2.     The transfer was intended to be a contemporaneous exchange between the creditor

and the Debtor, and it was in fact a substantially contemporaneous exchange.

                              THIRD AFFIRMATIVE DEFENSE

         3.     Plaintiff’s AC is barred by the doctrine of equitable subrogation.

                             FOURTH AFFIRMATIVE DEFENSE

         4.     The Debtor received reasonably equivalent value for the transfer subject to the AC.

                              FIFTH AFFIRMATIVE DEFENSE

         5.     Sovereign received the transfer subject to the AC in good faith and for value.

                                              *****

                                    DEFENSES RESERVED

         Sovereign does not currently have sufficient knowledge or information on which to form a

belief as to whether it may have additional defenses or counterclaims available. Sovereign reserves

the right to amend this Answer up to and through the time of trial to assert any additional defenses

set forth in or permitted by Federal Rule of Civil Procedure or counterclaims, when and if, during




{02019007.1 }
Case 3:19-ap-03051-SHB          Doc 14 Filed 02/24/20 Entered 02/24/20 15:07:04                 Desc
                                 Main Document    Page 4 of 4


the course of its investigation, discovery, or preparation for trial, it becomes appropriate to assert

such affirmative defenses of counterclaims.



                                           Respectfully submitted,

                                           BONE MCALLESTER NORTON PLLC

                                           /s/ Sean C. Kirk
                                           Sean C. Kirk (BPR No. 22878)
                                           511 Union Street, Suite 1600
                                           Nashville, Tennessee 37219
                                           (615) 238-6307 Phone
                                           (615) 238-6301 Facsimile
                                           Email: skirk@bonelaw.com

                                           and

                                          Albena Petrakov, Esq.
                                          OFFIT KURMAN, P.A.
                                          10 East 40th Street
                                          New York, New York 10016
                                          Telephone: (212) 545-1900
                                          Facsimile: (212) 545-1656
                                          Email: apetrakov@offitkurman.com

                                          Counsel for Defendant, Sovereign Lending Group, Inc.


                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a true and exact copy of the foregoing Answer has been
served via electronic notice to those parties receiving notice through ECF, this 24th day of
February 2020.

                                                        /s/ Sean C. Kirk
                                                 Sean C. Kirk




{02019007.1 }
